Title: From Alexander Hamilton to Rufus King, 3 June 1802
From: Hamilton, Alexander
To: King, Rufus



By duplicate
New York June 3. 1802
My Dear Sir

I have been long very delinquent towards you, as a correspondent, and am to thank you that you have not cast me off altogether as an irretrievable reprobate. But you knew how to appreciate the causes and you have made a construction equally just and indulgent.
In your last you ask my opinion about a matter delicate and important both in a public and in a personal view. I shall give it with the frankness to which you have a right, and I may add that the impressions of your other friends, so far as they have fallen under my observation do not differ from my own. While you were in the midst of a negotiation interesting to your country, it was your duty to keep your post. You have now accomplished the object and have the good fortune not very common of having the universal plaudit. This done, it seems to me most adviseable that you return home. There is little probability that your continuance in your present station will be productive of much positive good. Nor are circumstances such as to give reason to apprehend that the substitute for you, whoever he may be, can do much harm. Your stay or return therefore, as it regards our transatlantic concerns, is probably not material: While your presence at home may be useful in ways which it is not necessary to particularise. Besides, it is questionable whether you can continue longer in the service of the present adminis⟨tration⟩ consistently with what is due as well to your own character as to the common cause. I am far from thinking that a man is bound to quit a public office, merely because the administration of the Government may have changed hands. But when those who have come into power are undisguised persecutors of the party to which he has been attached and study with ostenstation to heap upon it every indignity and injury—he ought not in my opinion to permit himself to be made an except⟨ion⟩ or to lend his talents to the support of such characters. If in addition to this, it be true that the principles and plans of the men at the head of affairs tend to the degradation of the Government and to their own disgrace it will hardly be possible to be in any way connected with them without sharing in the disrepute which they may be destined to experience.
I wish I had time to give you a comprehensive & particular map of our political situation. But more than a rude outline is beyond my leisure, devoted as I am more than ever to my professional pursuits.
You have seen the course of the Administration hitherto, especially during the last session of Congress; and I am persuaded you will agree in opinion with me that it could hardly have been more diligent in mischief. What you will ask, has been and is likely to be the effect on the public mind?
Our friends are sanguine that a great change for the better has been wrought and is progressive. I suppose good has been done— that the Fœderalists have been reconciled and cemented—have been awakened and alarmed. Perhaps too there may be some sensible and moderate men of the adverse party who are beginning to doubt. But I as yet discover no satisfactory symptoms of a revolution of opinion in the mass “informe in gens cui lumen ademptum.” Nor do I look with much expectation to any serious alteration until inconveniences are extensively felt or until time has produced a disposition to coquet it with new lovers. Vibrations of power, you are aware, are of the genius of our Government.
There is however a circumstance which may accelerate the fall of the present party. There is certainly a most serious seism between the chief and his heir apparent; a scism absolutely incurable, because founded in the breasts of both in the rivalship of an insatiable and unprincipled ambition. The effects are already apparent, and are ripening into a more bitter animosity between the partizans of the two men than ever existed between the Fœderalists and Antifœderalists.
Unluckily we are not as neutral to this quarrel as we ought to be. You saw how far our friends in Congress went in polluting themselves with the support of the second personage for the presidency. The Cabal did not terminate there. Several men, of no inconsiderable importance among us, like the enterprising and adventurous character of this man, and hope to soar with him to power. Many more through hatred to the Chief and through an impatience to recover the reins are linking themselves with the vice-Chief, almost without perceiving it and professing to have no other object than to make use of him; while he knows that he is making use of them. What this may end in, it is difficult to foresee.
Of one thing only I am sure, that in no event will I be directly or indirectly implicated in a responsibility for the elevation or support of either of two men, who in different senses, are in my eyes equally unworthy of the confidence of intelligent or honest men.
Truly, My dear Sir, the prospects of our Country are not brilliant. The mass is far from sound. At headquarters a most visionary theory presides. Depend upon it this is the fact to a great extreme. No army, no navy no active commerce—national defence, not by arms but by embargoes, prohibition of trade &c.—as little government as possible within—these are the pernicious dreams which as far and as fast as possible will be attempted to be realized. Mr. Jefferson is distressed at the codfish having latterly emigrated to the Southern Coast lest the people there should be tempted to catch them, and commerce of which we have already too much receive an accession. Be assured this is no pleasantry, but a very sober anecdote.
Among Fœderalists old errors are not cured. They also continue to dream though not quite so preposterously as their opponents. “All will be very well (say they) when the power once more gets back into Fœderal hands. The people convinced by experience of their error will repose a permanent confidence in good men.” Rescum teneatis—Adieu.
Yrs. ever

A H
R King Esq


P.S. The bearer our acquaintance Wm Bayard continues worthy of high esteem & regard.

A H
